J-S18015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: S.L., A MINOR                 :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: C.L., NATURAL             :
 FATHER                               :   No. 1585 WDA 2017

                   Appeal from the Decree October 10, 2017
              In the Court of Common Pleas of Allegheny County
                Orphans’ Court at No: CP-02-AP-0000043-2017

 IN RE: B.L., A MINOR                 :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: C.L., NATURAL             :
 FATHER                               :   No. 1587 WDA 2017

                   Appeal from the Decree October 10, 2017
              In the Court of Common Pleas of Allegheny County
                Orphans’ Court at No: CP-02-AP-0000042-2017

 IN RE: K.L., A MINOR                 :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
 APPEAL OF: C.L., NATURAL             :
 FATHER                               :   No. 1588 WDA 2017

                   Appeal from the Decree October 10, 2017
              In the Court of Common Pleas of Allegheny County
                Orphans’ Court at No: CP-02-AP-0000041-2017

BEFORE: STABILE, J., MUSMANNO, J., and FORD ELLIOTT, P.J.E.
J-S18015-18


MEMORANDUM BY STABILE, J.:                             FILED APRIL 16, 2018

      C.L. (“Father”) appeals from the decrees entered October 10, 2017, in

the Court of Common Pleas of Allegheny County, which terminated

involuntarily his parental rights to his minor daughters, K.L., born in March

2010; B.L., born in February 2012; and S.L., born in March 2014 (collectively,

“the Children”).1 After careful review, we affirm.

      The Allegheny County Office of Children, Youth and Families (“CYF”) first

became involved with the Children on November 2, 2015.          CYF received a

referral, indicating that Mother had a known drug problem, and that she

moved from Indiana to Pennsylvania to escape her abusive boyfriend, Father.

Mother lived with a cousin in Pennsylvania until the cousin forced her to leave

in March 2016.    Mother and the Children then moved to a shelter.         Soon

thereafter, Mother began to exhibit significant mental health issues, and

sought treatment at a hospital.     CYF obtained emergency custody of the

Children on March 18, 2016, and the juvenile court adjudicated the Children

dependent on April 13, 2016.         Throughout the time of the Children’s

dependency, Father remained in Indiana.

      For the next year, Father called the Children approximately twice per

week via either telephone or FaceTime. Father maintained only sporadic in-

person contact with the Children.     Father had one supervised visit in April


1 The decrees also terminated involuntarily the parental rights of the Children’s
mother, C.S. (“Mother”). Mother appealed the termination at Superior Court
Docket Nos. 140 WDA 2018, 141 WDA 2018, and 142 WDA 2018. Her appeal
is not before this panel.
                                      -2-
J-S18015-18


2016 and one unsupervised visit in May 2016.        Father then had weeklong

unsupervised visits in both June 2016 and July 2016. However, Father did not

visit with the Children again until March 2017.

      On March 20, 2017, CYF filed petitions to terminate Father’s parental

rights to the Children involuntarily.       The orphans’ court conducted a

termination hearing on October 10, 2017. Following the hearing, the court

entered decrees terminating Father’s parental rights.        Father timely filed

notices of appeal on October 24, 2017, along with concise statements of errors

complained of on appeal.

      Father now raises the following issue for our review.       “Whether the

[orphans’ c]ourt abused its discretion and/or err[ed] as a matter of law by

determining that termination of Father’s parental rights would meet the needs

and welfare of the [C]hildren under Section 2511(b), in spite of testimony

from an evaluator showing a strong bond between [F]ather and daughters[?]”

Father’s Brief at 7.

      We review Father’s issue mindful of our well-settled standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously



                                      -3-
J-S18015-18


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (8), and (b), which provides as

follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.




                                      -4-
J-S18015-18


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                    ***

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the

                                    -5-
J-S18015-18


      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).

      In his brief on appeal, Father makes no effort to argue that the orphans’

court abused its discretion by terminating his parental rights pursuant to

Section 2511(a). Father also failed to include Section 2511(a) in his concise

statements and statement of questions involved. Therefore, Father waived

any challenge to Section 2511(a), and we focus our attention on Section

2511(b). See In re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super. 2017)

(holding that the appellant waived Section 2511(a) by failing to develop it in

her brief, and that she waived Section 2511(b) by failing to include it in her

concise statements and statement of questions involved).          The requisite

analysis is as follows.

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
                                     -6-
J-S18015-18


            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, Father argues that the orphans’ court abused its discretion by

concluding that CYF presented clear and convincing evidence pursuant to

Section 2511(b). Father’s Brief at 10. Father emphasizes the testimony of

psychologist, Neil Rosenblum, Ph.D., who conducted an evaluation of the

Children and their parents, and concluded that K.L. and B.L. continue to share

a strong bond with Father.     Id. at 12-13.   Father further emphasizes Dr.

Rosenblum’s testimony that K.L. and B.L. would suffer trauma if they never

see Father again. Id. at 13.

      In its opinion, the orphans’ court found that the Children share a bond

with their foster parents, and refer to them as “mom and dad.”        Orphans’

Court Opinion, 1/2/18, at 5 (unnumbered pages). The court found that the

Children also share a bond with Father. Id. However, the court concluded

that the Children’s bond with Father is not necessary or beneficial, and that

the potential damage that would result from prolonging this bond substantially

outweighs whatever harm the Children may experience if Father’s parental

rights are terminated. Id.


                                     -7-
J-S18015-18


        Our review of the record supports the findings of the orphans’ court.

During the termination hearing, Dr. Rosenblum testified that he conducted an

evaluation of the Children and their parents on September 8, 2017.       N.T.,

10/10/2017, at 96. Dr. Rosenblum recalled that the older children, K.L. and

B.L., were excited to see their parents and ran to hug them, while the

youngest child, S.L., stayed back and was more reserved. Id. K.L. and B.L

interacted well with their parents, while S.L. “seemed to be lost at times and

did not receive nearly the same degree of attention from birth parents as her

older two sisters did.” Id. at 96-97.

        Based on this evaluation, Dr. Rosenblum concluded that K.L. and B.L.

continue to share a strong bond and close relationship with their parents. Id.

at 126-27. K.L. retains the strongest attachment to her parents, with B.L.

“somewhere in the middle,” and S.L. not displaying much of an attachment at

all. Id. at 108. Dr. Rosenblum believed that K.L. and B.L. would suffer severe

emotional trauma if they never saw their parents again. Id. at 111.

        Nonetheless, Dr. Rosenblum testified that the Children’s primary

attachment is to their foster parents, with whom they have lived since March

2016.     Id. at 88, 112.   Dr. Rosenblum explained that he conducted an

evaluation of the Children and their foster parents on September 6, 2017. Id.

at 88. During the evaluation, the Children displayed a “very strong, loving

relationship” with their foster parents. Id. at 89. Dr. Rosenblum continued,




                                     -8-
J-S18015-18


“There’s no question that they are very securely attached to them. They refer

to them as mommy and daddy.” Id.

      Dr. Rosenblum further testified that both K.L. and B.L. indicate that they

want to stay with their foster parents. Id. at 112. K.L. explained that her

foster parents “help her feel safe, and she loves her foster parents more

because her birth parents treated her badly.” Id. at 138. She stated that she

does not feel bad when her parents fail to call her, because “she can play

games instead . . . .”   Id.   B.L. recalled that living with her parents “was

dangerous . . . that her dad kept throwing things at her.” Id. at 94. She

stated that she “wouldn’t miss her old mom and dad as she wants to be in a

safe home . . . .” Id. at 138.

      Ultimately, Dr. Rosenblum recommended an open adoption, so that the

Children can maintain ongoing contact with their parents.2 Id. at 113, 134,

143. When asked whether he would recommend an adoption even if there

were no assurance of ongoing contact, Dr. Rosenblum confirmed that he

would. Id. at 133. However, he cautioned once again that ending all contact

would cause the Children “further trauma.” Id. at 133-34.

      Thus, the record confirms that terminating Father’s parental rights

would best serve the Children’s needs and welfare. S.L. does not share a bond


2Dr. Rosenblum expressed concern that the Children’s foster parents did not
appear to be interested in an open adoption. N.T., 10/10/17, at 115. CYF
caseworker, Erin Frawley, testified that she met with the foster parents after
Dr. Rosenblum’s evaluation, and that they indicated that they would “consider
some type of post[-]adoption agreement.” Id. at 26, 46.
                                     -9-
J-S18015-18


with Father. While K.L. and B.L. do share a bond with Father, their feelings

toward him are mixed.      K.L. and B.L. speak negatively about Father, and

indicate that they would like their foster parents to adopt them. It is not clear

from the record whether the foster parents will enter into an agreement

allowing Father to maintain contact with the Children. However, even in the

absence of such an agreement, the benefits of permanency through adoption

will outweigh whatever emotional harm the Children may experience.

      Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by terminating Father’s parental rights involuntarily.

Therefore, we affirm the court’s October 10, 2017 decrees.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2018




                                     - 10 -